Exhibit 10.13
The following current executive officers have entered into Executive Severance
Agreements with the Company in the form filed herewith. The information listed
below is inserted into the blanks for the respective executive officer’s
Executive Severance Agreement.

                                              Change of Control     Salary
Multiplier     Termination   Continuation     Rate     Period   Period    
(Section 4(a)(4))     (Section 1(a))   (Section 2)
 
                       
Blake W. Krueger
    3     3 years   36 months
Kenneth A. Grady
    2     2 years   24 months
Donald T. Grimes
    2     2 years   24 months
Pamela L. Linton
    2     2 years   24 months
Michael F. McBreen
    2     2 years   24 months
James D. Zwiers
    2     2 years   24 months

 

 